Opinion issued February 10, 2015




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-14-00625-CV
                           ———————————
                        STEVEN MOODY, Appellant

                                       V.
       SPRING CHRYSLER DODGE JEEP RAM DEALERSHIP CO.
             AND AUTO NATION CORPORATION, Appellees



              On Appeal from the 133rd Judicial District Court
                           Harris County, Texas
                    Trial Court Cause No. 2014-26991


                         MEMORANDUM OPINION

      Appellant, Steven Moody, proceeding pro se and incarcerated at the time of

filing his notice of appeal from the interlocutory orders granting the appellees’

motions for summary judgment, has neither paid the required filing fee nor
established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE ANN. §§ 51.207, 51.208, 51.941(a), 101.041(1) (West

2013), § 101.0411 (West Supp. 2014); Order Regarding Fees Charged in the

Supreme Court, in Civil Cases in the Courts of Appeals, and Before the Judicial

Panel on Multi-District Litigation, Misc. Docket No. 13-9127 (Tex. Aug. 16,

2013). After being notified by the Clerk of this Court on August 14, 2014, that his

appeal was subject to dismissal for failure to pay the fee, appellant filed a motion

for an extension of time to pay the fee on August 28, 2014, claiming that he had

filed an affidavit of indigence in the trial court on July 24, 2014. Although

appellant claimed that he had established his indigence and the trial clerk’s website

indicated that the trial clerk had filed a contest to the affidavit, no order regarding

the contest had been included in the record.

      Furthermore, on September 25, 2014, appellees notified the Clerk of this

Court that the trial court had recently signed an order severing the John Doe

defendants that appellant had sued. On October 30, 2014, this Court ordered the

trial clerk to file a supplemental clerk’s record containing the orders regarding the

severance motions and the contest to appellant’s affidavit of indigence.           On

January 5, 2015, the trial clerk filed a supplemental clerk’s record containing the

trial clerk’s contest to the appellant’s affidavit and motion for extension of time for

a hearing on the contest, but no order regarding the contest or motion. The trial


                                          2
clerk also filed the trial court’s September 23, 2014 order granting the appellees’

motions for severance, making the interlocutory orders now final and appealable.

      However, the Court’s October 30, 2014 Order was returned on November

17, 2014, with the following typed notations, “RETURN TO SENDER,

ATTEMPTED — NOT KNOWN, UNABLE TO FORWARD,” and the following

handwritten notation, “RTS RLSD,” indicating that it was returned to sender

because appellant had been released from prison. On December 30, 2014, the

Clerk of this Court notified appellant, at his last known prison address provided by

him, that this appeal was subject for dismissal for want of prosecution unless he

provided the Clerk his current address within 15 days of the date of that notice. On

January 9, 2015, the Clerk’s notice was returned with the same “RTS RLSD”

notations listed above. Appellant has neither paid the filing fee nor responded to

the Court’s notices with any other address. See TEX. R. APP. P. 5; 42.3(c).

      Accordingly, we dismiss the appeal for want of prosecution. See TEX. R.

APP. P. 5, 42.3(b), (c). We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Keyes, Bland, and Massengale.




                                         3